Case 1:21-cv-01077-RDB Document 1-4 Filed 05/03/21 Page 1 of 3




   Exhibit C
 to Complaint
Customer                  101730       Statement of Account
Company Code              1020          April 30, 2021
                                   Case 1:21-cv-01077-RDB Document 1-4 Filed 05/03/21 Page 2 of 3
Name                      Pocono ProFoods
City                      Stroudsburg

       DocumentNo S   Amt in loc.cur. RCd Doc. Date      Net due dt Arrear Assignment
       96001485            34,519.95        01/19/2021   02/09/2021    18    613860
       96003663            13,347.97        01/21/2021   02/11/2021    16    613933
       96009447            12,684.00        01/28/2021   02/18/2021     9    614146
       96016387            12,726.00        02/05/2021   02/26/2021     1    614318
       96020523            35,016.36        02/10/2021   03/03/2021     4-   614375
       96022458             9,151.28        02/12/2021   03/05/2021     6-   614458
       96027256             7,997.78        02/18/2021   03/11/2021    12-   614636
  *                       125,443.34
  ** 101730               125,443.34
Customer                   *            Statement of Account
Company Code               *               April 30, 2021
Name                       *       Case 1:21-cv-01077-RDB Document 1-4 Filed 05/03/21 Page 3 of 3
City                       *

        DocumentNo S   Amt in loc.cur. RCd Doc. Date    Net due dt Arrear Assignment
  ***                      125,443.34
